UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549SCHEDULE 13DUnder the Securities Exchange Act of 1934 GRIPEVINEINC.(Formerly Baixo Relocation Services, Inc.)(Name of Issuer)Common stock, $0.001 par value per share(Title of Class of Securities)057104A 10 7(CUSIP Number)JAMES LIOLIOS1282A Cornwall RoadOakville, OntarioCanada L6J 7W5905-337-9994(Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications)January 2, 2017(Date of Event Which Requires Filing of this Statement)If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box ¨.*The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page.The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1NAMES OF REPORTING PERSONS: James Liolios I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not applicable2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS):(a) ¨(b) ¨Not applicable3SEC USE ONLY:4SOURCE OF FUNDS (SEE INSTRUCTIONS):N/A5CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e):Not applicable6CITIZENSHIP OR PLACE OF ORGANIZATION:Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH7SOLE VOTING POWER:525,000 Shares8SHARED VOTING POWER:-0- 9SOLE DISPOSITIVE POWER:525,000 Shares10SHARED DISPOSITIVE POWER:-0- 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON:525,000 Shares12CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS):Not applicable.13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11):6.6%14TYPE OF REPORTING PERSON (SEE INSTRUCTIONS):IND Page 2 of 6This statement on Schedule 13D is filed pursuant to Rule 13d-1(d) under the Securities Exchange Act of 1934, as amended, the (“1934 Act”). James Liolios is referred to herein as the “Reporting Person”.Item 1. Security and IssuerThe class of equity securities to which this statement relates is common stock, at a par value of $0.001 per share (collectively, the “Shares”), of Gripevine Inc. formerly Baixo Relocation Services, Inc., a Nevada corporation (the “Issuer”). The principal executive offices of the Issuer are located at 1282A Cornwall Road, Oakville, Ontario, Canada L6J 7W5. Item 2. Identity and Background(a) Name:This statement is filed by James Liolios.(b) Residence or business address:The business address of the Reporting Person is 1282A Cornwall Road, Oakville, Ontario, Canada L6J 7W5. (c) Present principal occupation and employmentBusinessman. (d) Criminal proceedings:The Reporting Person has not been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors) during the last five years.(e) Civil proceedings:The Reporting Person has not been, during the last five years, a party to any civil proceeding of a judicial or administrative body of competent jurisdiction where, as a result of such proceeding, there was or is a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws.(f) Citizenship:Canada. Page 3 of 6Item 3. Source and Amount of Funds or Other ConsiderationSee Item 4 below.Item 4. Purpose of TransactionDated May 31, 2016 and effective October 3, 2016, Rosy Rodrigues (“Rodrigues”), the majority shareholder, sole executive officer and member of the Board of Directors of the Issuer, entered into those certain stock purchase agreements (collectively, the “Stock Purchase Agreements”) with certain individuals and/or entities (collectively, the “Investors”). In accordance with the terms and provisions of the Stock Purchase Agreements, Rodrigues sold and transferred at a per share price of $0.037 the control block of the Issuer consisting of 5,000,000 shares of restricted common stock and representing approximately 62.5% of the total issued and outstanding shares of common stock. Of these shares, the Reporting Person acquired 200,000 shares of restricted common stock. Based on certain arrangements, subsequently the Reporting Person received via transfer from an unrelated shareholder a further 325,000 shares of common stock. Subject to all relevant securities law provisions, the Reporting Person may acquire or dispose of securities of the Issuer from time to time in the open market or in privately negotiated transactions with third parties.Except as otherwise disclosed herein, the Reporting Person does not have any current plans or proposals that relate to or would result in: (a)the acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b)any extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c)a sale or transfer of a material amount of the assets of the Issuer or any of its subsidiaries; (d)any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e)any material change in the present capitalization or dividend policy of the Issuer; (f)any other material change in the Issuer’s business or corporate structure including, but not limited to, if the Issuer is a registered closed-end investment company, any plans or proposals to make any changes in its investment policy for which a vote is required by Section 13 of the Investment Company Act of 1940; (g)changes in the Issuer’s charter, bylaws or instruments corresponding thereto or other actions which may impede acquisition of control of the Issuer by any person; (h)causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i)a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j)any action similar to any of those enumerated above. Page 4 of 6Item 5. Interest in Securities of the Issuer (a)As of January 3, 2017, the Reporting Person is the beneficial owner of 525,000 shares of common stock of the Issuer representing 6.6% of the Issuer’s issued and outstanding shares. (b)As of January 3, 2017, the Reporting Person has the power to vote and direct the disposition of an aggregate 525,000 shares directly held of record. (c)The Reporting Person has not effected any other transactions in the Issuer’s securities, including common stock of the Issuer, within 60 days preceding the date hereof. (d)Not applicable. (e)The Reporting Person is the direct beneficial owner of 6.6% of the Issuer’s common shares as of January 3, 2017. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the IssuerOther than as disclosed above, the Reporting Person does not have any other contracts, arrangements, understandings or relationships with respect to securities of the Issuer including, but not limited to, transfer or voting of any of the securities, finder’s fees, joint ventures loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. Further, the Reporting Person has not pledged securities of the Issuer nor are the securities of the Issuer held by the Reporting Person subject to a contingency, the occurrence of which would give another person voting power or investment power over such securities.Item 7. Material to Be Filed as ExhibitsNone. Page 5 of 6SIGNATUREAfter reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: January 4, 2017 By:/s/ James Liolios James Liolios Page6 of 6
